DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed by applicant on 11/10/2020. This action is made FINAL.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, and 6-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Colgate et al. (US 20090284485 Al) in view of Hirose (US 9317119 B2) in view of Heubel et al (Publication number: US 2009/0250267) in view of Peterson et al (Publication number: US 2017/0090576).

As to Claims 1, 12 and 18:
Colgate discloses a system for generating an interface on a resonance surface (Colgate, see figure 3 and paragraph [0030], where Colgate discloses providing a variable friction haptic device that addresses factors that include 1) the capability to provide different touch surface areas for different use applications such as, in particular, the need for larger touch surface areas for use with large-scale haptic devices, 2) the need for thinner substrates, 3) the need for vibrations of the touch surface of sufficient amplitude to produce friction reduction, 4) the desire for vibrations preferably at a high enough frequency so that they are inaudible to a user ( e.g. typically above 20 kHz, although it is preferable for the vibrations to be above 40 kHz so that the first subharmonic, which occurs at half the fundamental frequency, is itself inaudible), and 5) the desire for transparent substrate that enables the haptic device to be placed over a graphical display) , the system comprising: one or more instructions; and a processor configured to execute the one or more instructions (Colgate, see paragraph [0056], where Colgate discloses exciting two or more different resonant modes simultaneously (e.g. energize piezoelectric actuators at two or more different voltages to this end) Strategy 2: switch between two or more resonant modes With regard to strategy 2, the control algorithm for switching between two or more resonant modes using a control unit such as CU)  to: determine a resonance pattern corresponding to a set of interface (Colgate, see figure 4, paragraph [0025] and paragraph [0069], where Colgate discloses that the control unit CU is configured to determine a resonance multimodal pattern (resonance pattern) corresponding to virtual buttons (set of interface elements) of a graphical display), configure one or more haptic output devices to generate haptic output that creates the resonance pattern on the resonance surface (Colgate, see paragraph [0030] and figure 2, where Colgate discloses configure piezoelectric actuators/vibrators PP (haptic output devices) to generate vibrations of substrate (haptic output) that creates the resonance multimodal pattern on the touch surface 10s of substrate S).  Colgate differs from the claimed subject matter in that Colgate does not explicitly disclose memory storing and creating. However in an analogous art, Hirose discloses memory storing (Hirose, see storage unit 108 in figure 2) and creating (Hirose, see figure 11) .
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Colgate with Hirose. One would be motivated to modify Colgate by disclosing a storage and creating as taught by Hirose thereby effectively providing haptic feedback with respect to multiple touches. (Hirose, see column 1 lines 55-58).   
However, Colgate in view of Hirose do not specifically show that the first resonance pattern is associated with a first size, and a second resonance pattern corresponding to the set of interface elements, wherein the second resonance pattern is associated with a second size.
In related art, Heubel et al show that the first resonance pattern is associated with a first size, and a second resonance pattern corresponding to the set of interface elements, wherein the second resonance pattern is associated with a second size (figure 1(d); paragraphs 24 and 26); (The haptic substrate, provides a first pattern in response to a first activating signal. Alternatively, the haptic substrate can provide a second pattern in accordance with a second activating signal. The deforming mechanism is used to change the texture of the flexible surface from a first surface characteristic to a second surface characteristic).
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Heubel into the teaching of Colgate and Hirose in order to achieve a reconfigurable haptic surface (See Heubel et al; paragraphs 9 and 10).
However, Colgate, Hirose, Heubel et al do not specifically show a first haptic output device to generate a first haptic output at a location on the resonance surface and configuring a second haptic output device to generate a second haptic output that interferes constructively or destructively with the first haptic output at the location.
In related art, Peterson et al show a first haptic output device to generate a first haptic output at a location on the resonance surface and configuring a second haptic output device to generate a second haptic output that interferes constructively or destructively with the first haptic output at the location (see paragraphs 119 and 120); (Peterson shows decreasing the local height of an area of a surface; measuring a local height of an area of a surface; increasing a vibration emanating from a local area of a surface; decreasing a vibration emanating from a local area of a surface; generating a vibration that constructive interferes with a vibration propagating through an area of a surface; generating a vibration that destructively interferes with a vibration propagating through an area of a surface).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Peterson et al into the teaching of Colgate, Hirose, Heubel in order to stimulate a user’s sense of touch (see Peterson et al; paragraphs 3 and 4).

 As to Claims 2 and 19:
Colgate in view of Hirose discloses the system of claim 1, wherein the processor is further configured to: receive interaction data corresponding to an interaction with the resonance pattern created on the resonance surface (Colgate, see paragraph [0068], where Colgate discloses that he control unit CU is configured to receive user finger position data (interaction data) corresponding to the user's finger position contact (interaction) with the resonance multimodal pattern created on the touch surface 10s), and analyze the interaction data to determine an input event associated with at least one of the set of interface elements (Colgate, see paragraphs [0068] and [0069], where Colgate discloses that the control unit CU is configured to analyze the user finger position data to determine finger/stylus position (input event) associated with the virtual buttons of a graphical display). 

As to Claims 3 and 14:
Colgate in view of Hirose discloses the system of claim 2, wherein the processor is further configured to execute the one or more instructions to receive interface data from one or more control units (Colgate, see paragraphs [0030], [0031] and [0068], where Colgate discloses that the control unit CU is further configured to execute the control algorithm to receive rendered graphical display (receive interface data) from user haptic devices (one or more control units), wherein the interface data indicates a type of interface to create on the resonance surface (Colgate, see paragraphs [0069] and [0070], where Colgate discloses that wherein the rendered graphical display indicates coordinated graphical objects/images (type of interface) to render on the touch surface), and wherein the set of interface elements corresponds to the type of interface (Colgate, see paragraphs [0068] through [0070], where Colgate discloses that (wherein the virtual buttons correspond to the coordinated graphical objects/images rendered upon display 30).

As to Claim 4:
Colgate in view of Hirose discloses the system of claim 2, wherein the processor is further configured to execute the one or more instructions to select a location on the resonance surface at which to create the resonance pattern (Colgate, see paragraph [0030], where Colgate discloses that the control unit CU is configured to execute the control algorithm to select different touch surface areas (location) on the touch surface at which to create the resonance multimodal pattern). 

As to Claim 15:
Colgate in view of Hirose discloses the system of claim 4, wherein the processor is further configured to execute the one or more instructions to configure the one or more haptic output devices to generate the haptic output by configuring the haptic output devices to generate a haptic output hotspot on the resonance surface at the location (Colgate, see paragraphs [0030] and [0031], where Colgate discloses that the control unit CU is configured to execute the control algorithm to configure vibrators PP to generate the vibrations of substrate by configuring the vibrators PP to generate vibrations of substrate at higher resonant frequency modes (haptic output hotspot) on the resonating touch surface at the different touch surface areas). 

As to Claim 6:
Colgate in view of Hirose discloses the system of claim 5, wherein the processor is further configured to execute the one or more instructions to generate the haptic output hotspot on the resonance surface (Colgate, see paragraphs [0030] and [0031], where Colgate discloses the control unit CU is configured to execute the control algorithm to generate higher resonant frequency modes on the resonating touch surface) by: configuring the one or more haptic output devices to generate the haptic output hotspot to exert a shear force on the resonance surface (Colgate, see paragraph [0069], where Colgate discloses that control unit CU configures the vibrators PP to generate the higher resonant frequency modes to alter the friction level and/or texture (exert a shear force) on the resonating touch surface),  wherein, in response to the shear force, the resonance surface resonates to generate the resonance pattern (Colgate, see paragraphs [0024] and [0069], where Colgate discloses that in response to the friction level and/or texture, the resonating touch surface resonates to generate the resonance multimodal pattern). 

As to Claims 7 and 20:
Colgate in view of Hirose discloses the system of claim 6, wherein the resonance pattern comprises a change in at least one of a shape of the resonance surface and a texture of the resonance surface (Colgate, see figure 1D and paragraphs [0024] and [0069], where Colgate discloses that the resonance multimodal pattern comprises a change in the mode shape of the resonating touch surface and a texture of the resonating touch surface). 

As to Claim 8:
Colgate in view of Hirose discloses that the system of claim 2, wherein the resonance surface comprises a composite surface, and wherein the composite surface includes a resonance material and a non-resonance material (Colgate, see figure 2, paragraphs [0052] and [0064], where Colgate discloses that the resonating touch surface comprises a substrate material (composite surface) capable of generating intersecting nodal lines NL, wherein the substrate includes areas of resonation (resonance material) and nodal lines wherein the substrate's amplitude of vibration is zero (non-resonance material)).

As to Claim 9:
Colgate in view of Hirose discloses that the system of claim 8, wherein the processor is further configured to execute the one or more instructions to configure the one or more haptic output devices to generate the haptic output that creates the resonance pattern on the resonance surface (Colgate, see paragraph [0069], where Colgate discloses that the control unit CU is configured to execute the control algorithm to configure vibrators PP to generate vibrations of substrate that creates resonance multimodal pattern on the touch surface) by: configuring the one or more haptic output devices to generate haptic output to the composite surface (Colgate, see figure 2 and paragraph [0066], where Colgate discloses that the control unit CU is configured to configure the vibrators PP to generate vibrations of substrate to the substrate having intersecting nodal lines), wherein the haptic output resonates the resonance material included in the composite surface (Colgate, see paragraph [0051] and [0052], where Colgate discloses that wherein the vibrations of substrate resonates the areas of resonation of the
substrate material), wherein resonating the resonance material generates the resonance pattern on the resonance material in the composite surface (Colgate, see paragraph [0051] and [0052], where Colgate discloses that wherein resonating the areas of resonation of substrate material generates the resonance multimodal pattern on the areas of resonation of the substrate material within the area of the substrate material), and wherein the resonance pattern on the resonance material in the composite surface generates a global resonance pattern on the composite surface (Colgate, paragraph [0051] and [0052], where Colgate discloses that wherein the resonance multi modal pattern on the resonating areas of the substrate material in the substrate material generates higher resonance mode patterns (global resonance pattern) on the substrate material).

As to Claims 11 and 13:
(Colgate, see paragraph [0030], where Colgate discloses that the vibrators PP comprise output inaudible to a user above 20kHz (ultrasonic transducer devices)). 

As to Claim 16:
Colgate in view of Hirose discloses the system of claim 12, wherein the one or more haptic output devices are configure to: generate second haptic output that creates a second resonance pattern on the resonance surface, wherein the second resonance pattern is different from the resonance pattern in one or more of a shape, a size, a texture, and a density (Colgate, see figure 1D, paragraph [0030] and paragraph [0069], where Colgate discloses that wherein the actuators/vibrators PP are configured to generate additional higher resonant modes (second haptic output) that creates a higher resonance mode pattern (second resonance pattern) on the resonating touch surface, wherein the higher resonance mode pattern is different from the resonance multimodal pattern of size, friction and texture)

As to Claim 17:
Colgate in view of Hirose discloses the system of claim 16, wherein the second resonance pattern is generated in response to an interaction with the resonance pattern (Colgate, see paragraph [0069], where Colgate discloses wherein the higher resonance mode pattern is generated in response to user coordination with resonance multimodal pattern of the substrate touch surface).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Colgate et al. (US 20090284485 Al) in view of Hirose (US 9317119 B2) and Heubel and Peterson in further view of Heubel et al. (US 20130155020 Al).

As to Claim 10:
Colgate in view of Hirose, Heubel and Peterson differs from the claimed subject matter in that Colgate in view of Hirose does not explicitly disclose that the system of claim 2, wherein the processor is further configured to execute the one or more instructions to configure the haptic output devices to cease generating the haptic output after a time interval, wherein the resonance pattern remains on the resonance surface after the time interval. However in an analogous art, Heubel discloses wherein the processor is further configured to execute the one or more instructions to configure the haptic output devices to cease generating the haptic output after a time interval (Heubel, see figure 6A, paragraphs [0069], [0070] and [0076], where Heubel discloses that wherein the controller of a general purpose system is configured to execute the computer-executable instructions to configure the interface device 600 (haptic output devices) to release liquid from pocket 653 (cease generating) of the localized strain 622 (haptic output) after pressurizing pocket 623 (after a time interval)), wherein the resonance pattern remains on the resonance surface after the time interval (Heubel, see paragraph [0065] and [0069], where Heubel discloses that (wherein the localized strain 622 (resonance pattern) remains on the insulating surface 606 (resonance surface) after pressurizing pocket 623 (after the time interval)).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.